Citation Nr: 0944959	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-12 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had reported active duty service from November 
1955 to May 1957.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007, a statement of the case was issued in March 2008, and a 
substantive appeal was received in April 2008.  A Board 
hearing was held in April 2009.  

Additional pertinent evidence was associated with the claims 
file after a May 2008 supplemental statement of the case.  
However, as the Board has fully allowed the full benefit 
sought on appeal, waiver of RO consideration of this evidence 
is not necessary.  38 C.F.R. § 20.1304(c).   

Further, the issue of entitlement to service connection for 
hearing loss was also on appeal from a June 2006.  However, a 
subsequent rating decision in May 2008 granted service 
connection for bilateral hearing loss.  Thus, as this was a 
full grant of the benefit sought on appeal, this issue is no 
longer in appellate status. 


FINDING OF FACT

The Veteran suffers from tinnitus which is causally related 
to his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active duty service.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is claiming that his tinnitus is due to acoustic 
trauma suffered while in service due to being exposed to fire 
M-1 and 45 cal pistols as an air policeman.  Tinnitus is "a 
noise in the ear, such as ringing, buzzing, roaring, or 
clicking." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 1714 (28th ed. 1994).  

The Board notes that in May 2006, the National Personnel 
Records Center (NPRC) responded to a request for the 
Veteran's service treatment records that such records had 
been destroyed in a 1973 fire.  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the Veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 
(1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

Based on the Veteran's military occupational specialty, 
pictures provided by the Veteran and statements from him and 
his brother, in the May 2008 rating decision, the RO conceded 
that the Veteran was exposed to acoustic trauma while in 
service and granted service connection for bilateral hearing 
loss.  

The first post service medical evidence of record pertaining 
to tinnitus is a December 1992 private treatment record 
associated with the Veteran's Social Security Administration 
(SSA) records, which indicated that the Veteran reported that 
the ringing in his ears was getting worse.  An assessment of 
tinnitus was given.  A follow up January 1994 record again 
showed that the Veteran reported that his tinnitus was worse 
than usual.  

Subsequently, VA treatment records showed that in March 2006, 
the Veteran reported recent exacerbation of tinnitus, 
bilaterally about four months prior.  The assessment appeared 
to indicate that military noise exposure was likely a 
contributing factor.  Follow up audiological treatment 
records primarily pertained to hearing aid checks.  
  
The Veteran was afforded a VA audiological examination in May 
2008 to determine the nature and etiology of his tinnitus and 
hearing loss.  The report indicated a history of bilateral, 
recurrent tinnitus.  The examiner indicated that when he 
pressed the Veteran for a date of onset, the Veteran replied 
"about 30 years maybe," which the examiner observed was 
many years post service occurrence.    The examiner opined 
that the Veteran's hearing loss was as likely as not partly a 
result of noise exposure while in service, although the 
subsequent hearing loss from unprotected occupational and 
recreational noise cannot be determined.  The examiner 
further opined that tinnitus was less likely as not due to 
military noise exposure as it was a 20 years post service 
occurrence and the Veteran had history of occupational and 
recreational noise exposure during that time.    

In September 2008, the Veteran was afforded a VA audiological 
examination to determine the severity of his hearing loss.  
The claims file was not available for review.  The 
examination report showed that the Veteran reported a sudden 
onset of increased tinnitus.  However, the examiner stated 
that tinnitus was not thought to be hearing related as it was 
pitch matched to a threshold area where hearing was normal.  
Nevertheless, the examiner did not offer an opinion as to 
whether the Veteran's tinnitus was directly related to 
service.  

At the April 2009 Board hearing, the Veteran testified that 
the ringing in his ears was due to weapons training while an 
air police officer in service.  He noticed the ringing in his 
ears shortly after his discharge from service.  It did not 
bother him at that time, but started to get worse as time 
passed.  He indicated that when the examiner asked the 
Veteran for the date of onset, he misunderstood him and 
replied 30 years ago because that was when the tinnitus 
started to get worse.  He further stated that he did not 
experience any significant noise exposure after service.  
While he did work on printing presses, he worked on small 
ones, which did not produce the loud noise like the bigger 
ones.  

Therefore, based on the entirety of the record, the Board 
finds that service connection for tinnitus is warranted.  
Although the May 2008 VA opinion found that the Veteran's 
tinnitus was not related to noise exposure in service, this 
opinion was primarily based on the Veteran's self-reported 
history, which the Veteran later indicated was misunderstood 
by the examiner.  Importantly, in his hearing testimony, the 
Veteran credibly claimed that the examiner misunderstood him 
and he had noticed ringing in his ears within a year of his 
discharge from service that had continued to the present.  It 
is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  See 
Espiritu v. Derwinski, 2 Vet.App. 292, 294-95 (1991).  
Further, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Citing Buchanan and Jandreau, the Federal Circuit recently 
reiterated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran 
is competent to report when he first started experiencing 
ringing in his ears.  He is also competent to report a 
continuity of symptoms since service.

Moreover, significantly, it has been conceded that the 
Veteran had noise exposure in service.  Further, although 
hearing loss and tinnitus are separate disabilities, medical 
treatises indicate that the cause of tinnitus can usually be 
determined by finding the cause of the associated hearing 
loss.  See, e.g., Harrison's Principles of Internal Medicine 
178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  

In light of the available evidence, and with resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet.App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Thus, the appeal is allowed.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in June 2007, the Veteran was furnished notice of the 
manner of assigning a disability evaluation and an effective 
date.  He will have the opportunity to initiate an appeal 
from these "downstream" issues if he disagrees with the 
determinations which will be made by the RO in giving effect 
to the Board's grant of service connection.




ORDER

Service connection for tinnitus is warranted.  The appeal is 
granted. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


